Tenney, J.
— The only question presented in this case, is whether the Judge erred in refusing to quash the writ, on account of the name of the justice of the*peace .not having been affixed thereto, in his own handwriting, but having been done by his authority.
The Court may ex officio quash a writ, which upon its face is bad. Cooke v. Gibbs, 3 Mass. 193. But he may in the exercise of his discretion refuse to do so, upon motion like that presented in this case, and exceptions do not lie. Richardson v. Bachelder, 19 Maine, 82.

Report dismissed.

Rice, Cutting and Appleton, J. J.; concurred.